Exhibit 10.2

 

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION

AGREEMENT

by and among

WESTERN REFINING LOGISTICS LP

WESTERN REFINING LOGISTICS GP, LLC

WESTERN REFINING SOUTHWEST, INC.

SAN JUAN REFINING COMPANY, LLC

WESTERN REFINING PIPELINE, LLC

WESTERN REFINING TERMINALS, LLC

WESTERN REFINING COMPANY, L.P.

and

WESTERN REFINING, INC.

 

 

Dated as of October 16, 2013

 

 



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of October 16,
2013 (this “Agreement”), is by and among Western Refining Logistics, LP, a
Delaware limited partnership (the “Partnership”), Western Refining Logistics GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), Western Refining Southwest, Inc., an
Arizona corporation (“WRSW”), San Juan Refining Company, LLC, a New Mexico
limited liability company (“SJR”), Western Refining Pipeline, LLC, a New Mexico
limited liability company (“WR Pipeline”), Western Refining Terminals, LLC, a
Delaware limited liability company (“WR Terminals”), Western Refining Company,
L.P., a Delaware limited partnership (the “WRCLP”), and Western Refining Inc., a
Delaware corporation (“WNR”). The above-named entities are sometimes referred to
in this Agreement individually as a “Party” and collectively as the “Parties.”
Capitalized terms used herein shall have the meanings assigned to such terms in
Article I.

RECITALS

WHEREAS, the General Partner and WRSW have formed the Partnership, pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “Delaware Partnership
Act”), for the purpose of owning, operating, developing and acquiring terminals,
storage tanks, pipelines, and other logistics assets, as well as engaging in any
other business activity that is approved by the General Partner and that
lawfully may be conducted by a limited partnership organized under the Delaware
Partnership Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, the following actions have been taken in the following order prior to
the date hereof:

1. WRSW formed the General Partner under the terms of the Delaware Limited
Liability Act (the “Delaware LLC Act”) and contributed $1,000 in exchange for
all of the limited liability company interests in the General Partner;

2. WRSW and the General Partner formed the Partnership under the terms of the
Delaware Partnership Act and WRSW contributed $1,000 in exchange for a 100%
limited partner interest in the Partnership (the “Initial LP Interest”) and the
General Partner was issued a non-economic general partner interest in the
Partnership (the “GP Interest”);

3. (a) San Juan Refining Company, a New Mexico corporation, and WRSW, as its
sole stockholder, approved and executed an Agreement and Plan of Conversion,
providing for the conversion of San Juan Refining Company into a New Mexico
limited liability company and changing its name to “San Juan Refining Company,
LLC”, and effected such conversion by the filing of a Certificate of Conversion
and Articles of Organization with the Secretary of State of the State of New
Mexico and (b) Western Refining Pipeline, a New Mexico corporation, and WRSW, as
its sole stockholder, approved and executed an Agreement and Plan of Conversion,
providing for the conversion of Western Refining Pipeline into a New Mexico
limited liability company and changing its name to “Western Refining Pipeline,
LLC”, and effected such conversion by the filing of a Certificate of Conversion
and Articles of Organization with the Secretary of State of the State of New
Mexico. In connection with their respective conversions, each of SJR and WR
Pipeline elected to continue to be taxed as corporations for U.S. federal income
tax purposes.

 

1



--------------------------------------------------------------------------------

4. Western Refining Terminals, Inc., an Arizona corporation, and WRSW, as its
sole stockholder, approved the conversion of Western Refining Terminals, Inc.
from an Arizona corporation to a Delaware corporation, and effected the
conversion by filing a Certificate of Conversion and Certificate of
Incorporation with the Secretary of State of the State of Delaware.

5. Western Refining Terminals, Inc., a Delaware corporation, and WRSW, as its
sole member, approved the conversion of Western Refining Terminals, Inc. into a
Delaware limited liability company and the corresponding changing of its name to
“Western Refining Terminals, LLC” and effected the foregoing by filing a
Certificate of Conversion and a Certificate of Formation with the Secretary of
State of the State of Delaware. In connection with the conversion, WR Terminals
elected to continue to be taxed as a corporation for U.S. federal income tax
purposes.

6. Each of SJR, WR Pipeline and WR Terminals elected to be treated as a
disregarded entity for U.S. federal income tax purposes.

WHEREAS, concurrently with the Closing, each of the matters provided for in
Article II will occur in accordance with its respective terms;

WHEREAS, if the Option to Purchase Additional Units is exercised, each of the
matters provided for in Article III will occur in accordance with its respective
terms; and

WHEREAS, the stockholders, members or partners of the Parties have taken all
corporate, limited liability company and partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

“Bloomfield Primary Lease” means that certain Ground Lease and Access Agreement
dated October 16, 2013 by and between SJR, as lessor, and WRSW, as lessee.

“Bloomfield Sublease” means that certain Ground Lease and Access Agreement dated
October 16, 2013 by and between WRSW, as lessor, and WR Terminals, as lessee.

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

 

2



--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral” under (and as defined in) the Second
Amended and Restated Revolving Credit Agreement dated as of April 11, 2013,
among WNR, the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent, swing line lender and letter of credit issuer.

“Effective Time” means 8:00 a.m. Central Time on the date of the Closing.

“El Paso Lease” means that certain Ground Lease and Access Agreement dated
October 16, 2013 by and between WRCLP, as lessor, and WR Terminals, as lessee.

“Gallup Lease” means that certain Ground Lease and Access Agreement dated
October 16, 2013 by and between WRSW, as lessor, and WR Terminals, as lessee.

“Offering” means the initial public offering of the Partnership’s Common Units.

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
October 16, 2013, among WNR, WRSW, WRCLP, Western Refining Wholesale, Inc., an
Arizona corporation, the Partnership and the General Partner, as such agreement
may be amended, supplemented or restated from time to time.

“Option Closing Date” has the meaning assigned to such term in the Underwriting
Agreement.

“Option Units” means the Common Units that the Partnership will agree to issue
upon an exercise of the Option to Purchase Additional Units.

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of July 23, 2013.

“Option to Purchase Additional Units” has the meaning assigned to it in the
Partnership Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date of this Agreement.

“Partnership Group” has the meaning set forth in the Omnibus Agreement.

“Pipeline Agreement” means that certain Pipeline and Gathering Services
Agreement, dated as of October 16, 2013, among WRSW, WRCLP and WR Pipeline, as
such agreement may be amended, supplemented or restated from time to time.

“Registration Statement” means the Registration Statement on Form S-1 filed by
the Partnership with the United States Securities and Exchange Commission
(Registration No. 333-171525), as amended.

“Subordinated Units” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

 

3



--------------------------------------------------------------------------------

“Terminalling Agreement” means that certain Terminalling, Transportation and
Storage Services Agreement, dated as of October 16, 2013, among WRSW, WRCLP and
WR Terminals, as such agreement may be amended, supplemented or restated from
time to time.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into between the Partnership and the underwriters named in the
Registration Statement.

ARTICLE II

TRANSFERS, CONTRIBUTIONS, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time in the
order set forth herein:

Section 2.1 Distribution of Bloomfield Terminal to WRSW. SJR shall distribute
certain logistics assets, including a refined products terminal in Bloomfield,
New Mexico and certain assets related thereto, but expressly excluding the land
underlying such assets, to WRSW, and WRSW shall accept such distribution,
pursuant to the Conveyances Excluding Land, attached hereto as Exhibit 2.1(a)-1
and Exhibit 2.1(a)-2, and a Bill of Sale and Assignment, attached hereto as
Exhibit 2.1(b).

Section 2.2 Distribution of Non-Operating 16” Pipeline to WRSW. WR Pipeline
shall distribute certain assets, including (a) the non-operating segment of WR
Pipeline’s 16” pipeline commonly referred to as the “Tex NewMex pipeline” and
certain assets related thereto, and (b) all cash, inventory, receivables and
other Collateral, in each case held by WR Pipeline, to WRSW, and WRSW shall
accept such distribution, pursuant to a Pipeline Conveyance, attached hereto as
Exhibit 2.2(a), and a Bill of Sale and Assignment, attached hereto as Exhibit
2.2(b).

Section 2.3 Distribution of Flagstaff Terminal to WRSW WR Terminals shall
distribute certain assets, including (a) a refined products terminal in
Flagstaff, Arizona and certain assets related thereto, and (b) all cash,
inventory, receivables and other Collateral, in each case held by WR Terminals,
to WRSW, and WRSW shall accept such distribution, pursuant to a Special Warranty
Deed, attached hereto as Exhibit 2.3(a), and a Bill of Sale and Assignment,
attached hereto as Exhibit 2.3(b).

Section 2.4 Contribution of Four Corners System to WR Pipeline. WRSW shall
contribute certain pipeline and gathering assets, including the gathering and
mainline system commonly referred to as the “Four Corners System” and certain
assets related thereto, to WR Pipeline, and WR Pipeline shall accept such
contribution, pursuant to a Pipeline Conveyance, attached hereto as Exhibit
2.4(a), and a Bill of Sale and Assignment, attached hereto as Exhibit 2.4(b).
Immediately prior to the foregoing contribution, Giant Industries, Inc. will
assign and distribute a lease covering a portion of the “Four Corners System”,
and the improvements and assets related to such lease, to WRSW, and WRSW shall
accept such assignment and distribution pursuant to an Assignment and Assumption
of Lease and Bill of Sale attached hereto as Exhibit 2.4(c).

 

4



--------------------------------------------------------------------------------

Section 2.5 Contribution of Terminal Assets to WR Terminals. WRSW shall
contribute certain terminal, transportation and storage assets to WR Terminals,
including (a) a tank farm and a refined products terminal located within WRSW’s
refinery in Gallup, New Mexico and certain assets related thereto, and (b) a
refined products terminal in Bloomfield, New Mexico and certain assets related
thereto, but in each instance expressly excluding the land underlying such
assets, and WR Terminals shall accept such contribution, pursuant to the
Conveyances Excluding Land, attached hereto as Exhibits 2.5(a)-1, 2.5(a)-2 and
2.5(a)-3, and a Bill of Sale and Assignment, attached hereto as Exhibit 2.5(b).

Section 2.6 Execution of the Partnership Agreement. The Partnership, the General
Partner and WRSW shall amend and restate the Original Partnership Agreement by
executing the Partnership Agreement in substantially the form included in
Appendix A to the Registration Statement, with such changes as the Partnership,
the General Partner and WRSW may agree.

Section 2.7 Contribution of WR Pipeline and WR Terminals to the Partnership.
WRSW hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership, its successors and its assigns, for its
and their own use forever, all right, title and interest in and to (i) 100% of
the outstanding limited liability company interests in WR Pipeline and (ii) 100%
of the outstanding limited liability company interests in WR Terminals (the “WR
Subsidiary Interests”) in exchange for 16,167,270 Subordinated Units
representing a 35% limited partner interest in the Partnership, (c) the issuance
to the General Partner of all of the equity interests in the Partnership
classified as “Incentive Distribution Rights” under the Partnership Agreement,
(d) the right to receive, upon the expiration of the Option to Purchase
Additional Units (i) a number of additional Common Units that is equal to the
excess, if any, of (x) 2,062,500 over (y) the aggregate number of Common Units,
if any, with respect to which the Underwriters have exercised the Option to
Purchase Additional Units; provided that the issuance and purchase of such
additional common units is computed within seven (7) Business Days (as defined
in the Underwriting Agreement) of the expiration of the Option to Purchase
Additional Units, and (ii) a distribution, potentially in whole or in part for
reimbursement of pre-formation capital expenditures, in an amount equal to the
aggregate amount of cash, if any, contributed by the Underwriters to the
Partnership on the Option Closing Date(s) with respect to Common Units
(together, the “Deferred Issuance and Distribution”) and (e) the right to
receive $110,850,000 in proceeds from the Offering, potentially in whole or in
part for reimbursement of pre-formation capital expenditures, and the
Partnership hereby accepts the WR Subsidiary Interests as a contribution to the
capital of the Partnership.

Section 2.8 Contribution of WRCLP Logistics Assets to the Partnership. WRCLP
shall contribute (a) certain terminal, transportation and storage assets to WR
Terminals, including (i) a tank farm, a products terminal, and an asphalt plant
and terminal located within WRCLP’s refinery in El Paso, Texas and certain
assets related thereto but expressly excluding the land underlying such assets,
(ii) an asphalt terminal in Albuquerque, New Mexico and certain assets related
thereto, (iii) an asphalt terminal in Phoenix, Arizona and certain assets
related thereto, and (iv) WRCLP’s right, title and interest in and to an asphalt
terminal in Tucson, Arizona and certain assets related thereto, and (b) certain
pipeline and gathering assets to WR Pipeline, including (i) a crude oil station
in McCamey, Texas and certain assets related thereto, and (ii) a 4” crude oil
pipeline commonly referred to as the “Riverbend 4” Gathering Pipeline” and
certain assets related thereto (such assets in (a) and (b), the “WRCLP
Contribution Assets”), in exchange for (1) 6,998,500 Common Units and 6,643,730
Subordinated Units

 

5



--------------------------------------------------------------------------------

representing a 30% limited partner interest in the Partnership and (2) the right
to receive $134,550,000 in proceeds from the Offering, potentially in whole or
in part for reimbursement of pre-formation capital expenditures, and WR
Terminals and WR Pipeline shall accept such contributions, pursuant to a
Conveyance Excluding Land, attached hereto as Exhibit 2.8(a), the Special
Warranty Deeds, attached hereto as Exhibits 2.8(b)-1 and 2.8(b)-2, an Assignment
and Assumption of TEP Service Agreements, attached hereto as Exhibit 2.8(c), a
Pipeline Conveyance attached hereto as Exhibit 2.8(d), and a Bill of Sale and
Assignment/the Bills of Sale and Assignments, attached hereto as Exhibits
2.8(e)-1 and 2.8(e)-2.

Section 2.9 Entry into Related Party Leases. (a) SJR and WRSW shall enter into
the Bloomfield Primary Lease, attached hereto as Exhibit 2.9(a)-1, and the
Memorandum of Lease related to the Bloomfield Primary Lease, attached hereto as
Exhibit 2.9(a)-2; (b) WRSW and WR Terminals shall enter into (i) the Bloomfield
Sublease, attached hereto as Exhibit 2.9(b)(i)-1, and the Memorandum of Lease
related to the Bloomfield Sublease, attached hereto as Exhibit 2.9(b)(i)-2, and
(ii) the Gallup Lease, attached hereto as Exhibit 2.9(b)(ii)-1, and the
Memorandum of Lease related to the the Gallup Lease, attached hereto as Exhibit
2.9(b)(ii)-2, and (c) WRCLP and WR Terminals shall enter into the El Paso Lease,
attached hereto as Exhibit 2.9(c)-1, and the Memorandum of Lease related to to
the El Paso Lease, attached hereto as Exhibit 2.9(c)-2.

Section 2.10 Public Cash Contribution. The Parties acknowledge that, in
connection with the Offering, the public, through the Underwriters, has made a
capital contribution to the Partnership of $347,875,000 in cash in exchange for
15,812,500 Common Units (the “Firm Units”) representing a 35% limited partner
interest in the Partnership and new limited partners are being admitted to the
Partnership in connection therewith.

Section 2.11 Payment of Transaction Expenses and Contribution of Proceeds by the
Partnership. The Parties acknowledge (a) the payment by the Partnership, in
connection with the Closing, of transaction expenses in the amount of
approximately $2,800,000 million, excluding underwriting discounts of
$19,700,000 in the aggregate but including a structuring fee of 0.50% of the
gross proceeds of the Offering payable to two of the Underwriters (the
“Structuring Fee”), (b) the distribution of approximately $110,850,000 to WRSW
and $134,550,000 to WRCLP, potentially in whole or in part for reimbursement of
pre-formation capital expenditures, and (c) the retention of the Partnership of
approximately $75 million in net proceeds from the Offering to be used for
general partnership purposes.

Section 2.12 Redemption of the Initial LP Interest from WRSW and Return of
Initial Capital Contribution. The Partnership hereby redeems the Initial LP
Interest held by WRSW and hereby refunds and distributes to WRSW the initial
contribution, in the amount of $1,000, made by WRSW in connection with the
formation of the Partnership, along with any interest or other profit that
resulted from the investment or other use of such initial contribution.

ARTICLE III

EXERCISE OF OPTION TO PURCHASE ADDITIONAL UNITS

If the Option to Purchase Additional Units is exercised in whole or in part, the
Underwriters will contribute additional cash to the Partnership in exchange for
Option Units on

 

6



--------------------------------------------------------------------------------

the basis of the Offering price per Common Unit set forth in the Registration
Statement, net of underwriting discounts and the Structuring Fee. Upon the
conclusion of the Option to Purchase Additional Units, the Partnership shall
take all action necessary to effect the Deferred Issuance and Distribution to
WRSW.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

EFFECTIVE TIME

Section 5.1 Order of Completion of Transactions. The transactions provided for
in Article II of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein; and, following the completion of
the transactions provided for in Article II, the transactions provided for in
Article III, if they occur, shall be completed.

Section 5.2 Effective Time. Notwithstanding anything contained in this Agreement
to the contrary, none of the provisions of Article II, Article III or Article IV
shall be operative or have any effect until the Effective Time, at which time
all such provisions shall be effective and operative in accordance with
Section 5.1 without further action by any Party.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following

 

7



--------------------------------------------------------------------------------

any general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to
all other items or matters that could reasonably fall within the broadest
possible scope of such general statement, term or matter. All references to
limited partner interests representing a percentage of the total limited partner
interest in the Partnership herein are calculated based on the number of Common
Units expected to be outstanding following the expiration of the Option to
Purchase Additional Units).

Section 6.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.3 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

Section 6.5 Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall
be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Southern District of Texas sitting
in Houston, Texas, or if such federal court declines to exercise or does not
have jurisdiction, in the district court of Harris County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement brought in such Courts, irrevocably waive any claim that any such
action, suit or proceeding brought in any such Court has been brought in an
inconvenient forum and further irrevocably waive the right to object, with
respect to such claim, action, suit or proceeding brought in any such Court,
that such Court does not have jurisdiction over such Party. The Parties hereby
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of Texas. Nothing
contained herein shall affect the right to serve process in any manner permitted
by law.

Section 6.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 6.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement. Notwithstanding anything in the foregoing to the
contrary, any amendment executed by the Partnership or any of its subsidiaries
shall not be effective unless and until the execution of such amendment has been
approved by the conflicts committee of the General Partner’s board of directors.

Section 6.8 Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH
INSTRUMENTS. THIS AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT
IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER
THE DATE OF THIS AGREEMENT.

Section 6.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

WESTERN REFINING LOGISTICS, LP     WESTERN REFINING INC. By:   Western Refining
Logistics GP, LLC,     By:  

/s/ Jeff A. Stevens

  its general partner       Jeff A. Stevens         President and Chief
Executive Officer       WESTERN REFINING TERMINALS, LLC By:  

/s/ Mark J. Smith

    By:  

/s/ Mark J. Smith

  Mark J. Smith       Mark J. Smith   Executive Vice President       Executive
Vice President WESTERN REFINING LOGISTICS GP, LLC     WESTERN REFINING PIPELINE,
LLC By:  

/s/ Mark J. Smith

    By:  

/s/ Mark J. Smith

  Mark J. Smith       Mark J. Smith   Executive Vice President       Executive
Vice President WESTERN REFINING SOUTHWEST INC.     WESTERN REFINING COMPANY,
L.P.         By: Western Refining Logistics GP, LLC, its general partner By:  

/s/ Gary R. Dalke

    By:  

/s/ Gary R. Dalke

  Gary R. Dalke       Gary R. Dalke   Chief Financial Officer       Chief
Financial Officer SAN JUAN REFINING COMPANY, LLC       By:  

/s/ Gary R. Dalke

        Gary R. Dalke         Chief Financial Officer      

Signature Page to Contribution, Conveyance and Assumption Agreement